[J-60-2017] [MO: Saylor, C.J.]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 :   No. 121 MAP 2016
                                              :
                    Appellee                  :   Appeal from the Order of the Superior
                                              :   Court at No. 2087 MDA 2014 dated
                                              :   February 16, 2016 Affirming the
             v.                               :   Judgment of Sentence of the Luzerne
                                              :   County Court of Common Pleas,
                                              :   Criminal Division, at No. CP-40-CR-
JOSEPH DERHAMMER,                             :   0001372-2010 dated October 24, 2014.
                                              :
                    Appellant                 :   ARGUED: September 13, 2017


                                CONCURRING OPINION


JUSTICE MUNDY                                           DECIDED: November 22, 2017
      I join the Majority in full. I write separately to note that this issue arises from our

Court’s decision in Commonwealth v. Neiman, 84 A.3d 603 (Pa. 2013). Therein, we

held that Act 152 of 2004 was unconstitutional under the Single Subject Clause of the

Pennsylvania Constitution, and its various subparts were not severable. Neiman, 84

A.3d at 613, 615-16.

      The Superior Court’s opinion in Neiman concluded that Act 152 violated the

Single Subject Clause but reached the opposite conclusion as to severance.

Commonwealth v. Neiman, 5 A.3d 353, 358-60 (Pa. Super. 2010) (en banc), rev’d, 84

A.3d 603 (Pa. 2013). As a judge on the Superior Court, I joined that opinion in full, and

continue to believe that this Court’s opinion in Neiman was incorrectly decided on the

question of severance.     Nevertheless, accepting Neiman’s severance analysis as

binding, I agree with the Majority that the Superior Court’s judgment in this case cannot

stand. With these observations, I join the opinion of the Court.